AUGUSTUS N. HAND, Circuit Judge
(concurring).
This is a case of such a qualified release as I discussed in dealing' with the claims of the Joseph E. Otis Estate Land Trust against the debtor, as to which I am filing a dissenting opinion along with the present one. Accordingly, the rider here, as there, prevented the release from being a bar and the claimant should be allowed to prove any claim permitted by the terms of the lease itself and the provisions of section 77B (11 U.S.C.A. § 207).
But no claim for future rent can be proved, because the lease provided that, upon default and surrender of the premises and improvements and accrued rents, this transfer shall be liquidated damages for the default. As this surrender and transfer occurred, there could be no damages for loss of future rents.
The further claim for breach of a building covenant is equally illusory. In the first place, I think it is merged in or satisfied by the provision for liquidated damages. But in any event the building only had to be erected at some time prior to the year 1942, and, if erected, would not become the property of the landlord until 2021. Thus it would have a life of seventy-nine years or more before it would pass to the landlord. Such a claim manifestly could have no more than a nominal value.
While, therefore, my reasons are different from those advanced in the pre. vailing opinion) X think the claimanf; had no provable daim and the order should u* be